Citation Nr: 1612515	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  05-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He served in Vietnam and received the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease and assigned a 100 percent rating effective September 9, 2004.

The appeal is REAMNDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part. 


REMAND

The grant of service connection was based on a liberalizing law or issue that added lung cancer to the list of diseases recognized as presumptively due to herbicide exposure for Vietnam veterans.  67 Fed. Reg. 3612-01, WL 90674 (Jan. 25, 2002) (codified at 38 C.F.R. § 3.309(e)).  That regulation was made effective March 26, 2002.  

The provisions of 38 C.F.R. § 3.114 (2015), permit the grant of an effective date up to a year prior to the date of claim when a claimant met the eligibility criteria continuously from the effective date of the liberalizing issue.  VA treatment records show that the Veteran was found to have lung cancer on routine X-ray examination, which appears to have taken place in September 2003.  A medical opinion is needed as to whether the lung cancer, at least as likely as not, would have been present continuously from the effective date of the liberalizing issue.  

Although VA treatment records dated in February 2004 make reference to the September 2003, X-ray; there are no medical records in the claims file for the relevant period prior to February 2004.  VA has a duty to obtain these records.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the sources of any treatment for lung cancer or other pulmonary disability prior to February 2004; and to authorize VA to obtain any non-VA records.

2. Obtain all VA treatment records for the period prior to February 2004.

3.  After obtaining available records; obtain a retrospective medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had lung cancer or its residuals continuously from March 26, 2002 to September 9, 2004.

The examiner should provide reasons for this opinion, including consideration of the nature and growth rate of the lung cancer, and the Veteran's reports of symptoms.

If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




